EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on July 29, 2019, assigned serial 16/481,513 and titled “RADAR-BASE SYSTEM AND METHOD FOR REAL-TIME SIMULTANEOUS LOCALIZATION AND MAPPING”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches a system and method for performing Simultaneous Localization And Mapping (SLAM) of the surroundings of an autonomously controlled moving platform, using radar signals, which includes at least the steps of a) receiving samples of the received IF radar signals, from the DSP; b) receiving previous map from memory; c) receiving data regarding motions parameters of said moving platform from an Inertial Navigation System (INS) module, containing MEMS sensors data; d) grouping points to bodies using a clustering process; e) merging bodies that are marked by said clustering process as separate bodies, using prior knowledge; f) for each body, creating a local grid map around said body with a mass function per entry of said grid map; g) matching between bodies from previous map and the new bodies; h) calculating the assumed mL particles using previous frame results and new INS data; i) for each calculated new location of the mL particles with normal distribution, sampling N1 assumed locations; j) for each body and each body particle from the previous map and for each location particle, calculating the velocity vector and orientation of the body between previous and current map, with respect to the environment using the body velocity calculated in previous map; k) for each particle from the collection of particles of the body: k.l) propagating the body grid according the chosen particle; k.2) calculating the Conflict of the new observed body and propagated body grid, using a fusion function on the parts of the grid that are matched; k.3) calculating Extra Conflict as a sum of the mass of occupied new and old grid cells that do not have a match between the grids; k.4) calculating particle weight as an inverse weight of the combination between Conflict and Extra conflict; l) for each N1 location particle, calculating the weight as the sum of the best weight per body for that particle; m) resampling mL particles for locations according to the location weight; n) for each body, choosing mB particles from the particles with location in one of the mL particles for the chosen location, and according to the particles weights; and o) creating map for next step, with all the chosen particles and the mass function of the grid around each body, for each body particle according to said fusion function (claims 1 and 13).
Claims 1-13 are allowable over the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
February 12, 2021	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661